Citation Nr: 0828045	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from March 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY. 

In January 2004, the veteran disagreed with the initial 30 
percent evaluation assigned his PTSD in a September 2003 
rating decision.  In September 2004, his representative 
contacted VA and explained that assignment of a 50 percent 
rating for PTSD would satisfy the appeal.  In a subsequent 
September 2004 rating decision the RO granted a 50 percent 
evaluation for PTSD, and advised the veteran that this 
constituted a complete grant of the benefit sought on appeal.  
Thereafter, no further communication was received from the 
veteran until he filed a claim for TDIU in February 2005.  
Entitlement to an increased rating for PTSD was thereafter 
denied in a July 2005 rating action.  Given the above, the 
Board finds that this appeal originates from the July 2005 
rating action.

On his VA form 9 submitted in January 2007, the veteran 
limited his appeal to the issues listed on the title page of 
this action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
or deficiencies in most areas, but not by total occupational 
impairment.

2.  Service connection is in effect for PTSD, evaluated as 70 
percent disabling; low back disability, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  The combined disability rating for 
the service-connected disorders is 80 percent.

3.  Resolving reasonable doubt in the veteran's favor, the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
5103,  5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102,  3.159, 3.340, 3.341, 4.16 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the July 2005 rating action 
from which this appeal originates, VA provided the veteran 
with the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (except in two respects, discussed 
further below) in an April 2005 correspondence.  That 
communication did not provide notice of the information and 
evidence necessary to substantiate the effective date to be 
assigned in the event an increased rating was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO did provide such notice in June 2006 correspondence, and 
readjudicated the claims in a November 2006 statement of the 
case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the April 2005 and June 2006 
correspondences essentially provided the type of notice 
required by Vasquez-Flores.  The April 2005 letter informed 
him that the evidence must show that his PTSD had become 
worse, and he was advised that he could submit evidence 
showing the PTSD had increased in severity.  The June 2006 
correspondence informed him that evidence of the PTSD's 
impact on employment was relevant to his claim, as was 
evidence showing how the disorder affects him.  The 
correspondence also advised him concerning how disability 
ratings are assigned.

Even assuming, however, that the April 2005 and November 2006 
notice letters did not properly advise the veteran as to the 
effect of the worsening on his employment and daily life, the 
Board finds that he has demonstrated actual notice of the 
need for evidence showing such an effect.  In this regard, 
the record shows that in a January 2007 statement, the 
veteran described the impact of his PTSD on daily 
interactions, and also addressed how his PTSD had interfered 
with prior jobs.  The Board finds that the above statement 
demonstrates that he is well aware of the need for evidence 
showing the impact of the PTSD on his daily life and 
employment.  Consequently, the Board finds that any prejudice 
flowing from the failure of the April 2005 and November 2006 
correspondences to provide such notice has been rebutted.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in September 2005.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. Hart, 21 Vet. 
App. at 509-10.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2007). 

Factual background

Service connection for PTSD was granted in a September 2003 
rating decision; the disorder was assigned an initial 30 
percent evaluation.  In September 2004, the evaluation 
assigned the PTSD was increased to 50 percent.  This 
evaluation has remained in effect since that time.

Records from the Social Security Administration (SSA) show 
that the veteran is considered disabled by that agency since 
February 2003 based primarily on back disability.  SSA 
evaluations documented problems with standing, walking, using 
his hands, and writing.  The veteran evidenced no difficulty 
with hearing, concentration, or coherency.  The veteran 
reported that he will go to a store with his spouse, but will 
not enter the store.  In describing his work history, the 
veteran discussed the impact of his orthopedic problems, 
including his back disability, but did not mention any 
psychiatric symptoms when explaining why he changed jobs, 
stopped working, or was placed on lighter duties.  A November 
2003 SSA examination noted that, due to orthopedic disorders 
including the back disability, the veteran had limitations in 
activities requiring bending, lifting, prolonged sitting and 
standing, kneeling, and squatting.

VA treatment records for December 2004 to November 2006 
document complaints of hypervigilance and nightmares, as well 
as avoidant behavior.  They also document treatment for low 
back complaints.

On a VA Form 21-8940 submitted in February 2005, the veteran 
reported that he last worked on a full time basis in February 
2003, and that he did not leave that last position (which he 
held for 6 years) on account of his PTSD.  He contended that 
his PTSD and back disorder currently prevented him from 
securing or following any substantially gainful occupation.  
He indicated that his highest education attainment was a 
general equivalency diploma.

At a September 2005 VA psychiatric examination, the veteran 
reported a history of holding multiple jobs, the last of 
which ended in February 2003.  He reported having a good 
relationship with his spouse; the examiner noted she appeared 
to be his only friend.  The veteran explained that he saw his 
children on a regular basis, but otherwise was socially 
isolated and avoidant.  He indicated that he had no friends 
or any contact with his siblings.  He noted that he did not 
belong to any organizations.  His reported psychiatric 
symptoms included anxiety around groups of people, 
irritability and chronic depression.  He also indicated that 
he could be destructive, as exemplified by his actions in 
punching holes in his walls.  He denied any history of 
violence toward others.  He reported experiencing nightmares 
and sleep problems, as well as sporadic suicidal ideation, 
intrusive memories, flashbacks, an exaggerated startle 
response, and avoidance of service reminders.  Mental status 
examination revealed that the veteran was casually dressed 
with adequate grooming and hygiene.  His speech was normal.  
The examiner concluded that the veteran was moderately 
impaired in his overall functioning, and assigned the veteran 
a Global Assessment of Functioning (GAF) score of 51.

The report of September 2005 VA orthopedic and audiology 
examinations document the veteran's history of working as a 
foreman before leaving his last job.  He reported recent 
involvement in a motorcycle accident.  Following examination 
of the veteran, the orthopedic examiner concluded that the 
veteran's back disorder prevented recreational activities, 
but did not otherwise prevent activities of daily living.  He 
noted that the effect of the disorder on the veteran's 
occupation included restrictions on lifting (no more than 5 
pounds), pulling, pushing, climbing, kneeling, twisting, 
sitting (no more than 40 minutes), standing (no more than 20 
minutes) and walking (no more than 100 feet).  The examiner 
felt the veteran could no longer operate heavy machinery.  

In a statement received in January 2007, a former supervisor 
explained that the veteran would be hard for other employees 
to work with because he tended to work alone and talk to 
others only when necessary.  The veteran was also easy to 
anger when provoked.  The supervisor noted, however, that the 
veteran was a good worker, and did talk to him and to other 
loners.

In statements on file, the veteran contends that he 
experiences symptoms including nightmares, as well as sleep 
problems.  He explains that he does not interact with his 
neighbors, and did not form work relationships.  He contends 
that on one job he was threatened with dismissal if he did 
not start communicating with other employees.  He contends 
that he stayed at his last job because his supervisors made 
special accommodations for his psychiatric problems.  The 
veteran argued that stress causes him to become angry and 
hostile, and can lead to him becoming
destructive.

Analysis

A.  PTSD

The RO evaluated the veteran's PTSD as 50 percent disabling 
under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  That code provides 
that a 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Review of the record shows that, although the veteran 
remained steadily employed at the same job for a number of 
years before retiring, he reports having experienced 
interpersonal conflicts with persons at work, as documented 
by the statement of a former supervisor.  His friendships are 
currently limited to his spouse and his children, although 
according to the former supervisor the veteran is certainly 
capable of interacting with supervisors and fellow loners.  
The record nevertheless suggests that he likely experiences 
difficulty in adapting to stressful circumstances.  The 
record also reflects that the veteran's psychiatric symptoms 
include nightmares, intrusive thoughts, irritability, chronic 
depression, suicidal ideation, and impulse control issues. 

In the Board's opinion, the above evidence shows that the 
veteran's PTSD has been productive of occupational and social 
impairment such as to cause deficiencies in most areas. 
Accordingly, the Board finds that a 70 percent evaluation for 
PTSD is warranted.

With respect to whether the veteran is entitled to a rating 
in excess of 70 percent for PTSD, the Board notes that he has 
not demonstrated total occupational and social impairment due 
to such symptoms as impairment in thought processes or 
communication, delusions or hallucinations, inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living; 
disorientation, or memory loss.  The September 2005 examiner 
noted that the veteran's speech was normal, and did not note 
any disorientation, delusions, hallucinations, inappropriate 
behavior, or memory impairment.  Nor does the veteran contend 
that he experiences those or equivalent symptoms.  Although 
he reports flashbacks and intrusive recollections, he does 
not describe any dissociation episodes or other indicia 
suggesting that the flashbacks or intrusive recollections are 
similar to hallucinations or delusions.  

Moreover, although the veteran reports suicidal ideation, it 
is sporadic in nature, and he does not have a history of 
suicidal gestures or other behavior suggesting that he is a 
danger to himself.  He apparently does punch walls when 
frustrated, but he does not contend that he injures himself 
when assaulting inanimate objects.  He also denies any 
homicidal ideation or any history of assaulting people.  
Given this, the Board finds that he has not demonstrated 
symptoms suggesting that he represents a danger to himself or 
to others.  In addition, though the veteran does experience 
problems with his activities of daily living, he presents to 
examination without any indication of deficient dress or 
grooming, and the medical evidence shows that his activities 
of daily living are impacted by physical, and not mental 
disorders.

Although the veteran has not worked since February 2003 and 
believes he can no longer work because of the effects of PTSD 
on his social interaction, the record shows, and the veteran 
acknowledges, that he left his last job for reasons of 
physical disability.  The Board also finds it noteworthy that 
medical records on file dating back to the late 1980s 
consistently show that the veteran's physical disorders were 
responsible for his employment problems; those record do not 
even mention psychiatric complaints.  The SSA has determined 
that the veteran is disabled, but solely based on physical 
disorders. The Board acknowledges the veteran's contention 
that his lack of social interaction with others at work 
caused employment problems and that his last employer made 
special accommodations for him (a contention somewhat 
supported by the January 2007 statement of his former 
supervisor), but given the complete lack of any reference to 
psychiatric complaints in contemporaneous treatment records 
or in the SSA records, as well as the veteran's admission 
that he left his last job because of physical disorders, the 
Board finds that the evidence as a whole does not demonstrate 
total occupational impairment due to PTSD.  The Board also 
notes in this regard that the September 2005 examiner 
described the veteran's PTSD symptoms as moderate, and 
assigned a GAF score of 51, which is consistent with moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Moreover, although the veteran reports that his only friends 
are his spouse and children, the former supervisor's letter 
shows that the veteran is in fact capable of social 
interactions with others (apparently, he has no difficulty 
interacting with both supervisors, and other loners).  He 
also admittedly will go with his spouse to the store, even if 
he does not actually accompany her inside.  At his September 
2005 examination, he mentioned that he visits gun shows.

In short, the evidence does not suggest the presence of total 
occupational or social impairment.  Consequently, the Board 
concludes that an evaluation in excess of 70 percent for PTSD 
is not warranted.

Accordingly, the veteran is entitled to a 70 percent 
evaluation, but not higher, for his service-connected PTSD.

The Board has considered whether a rating higher than 70 
percent is warranted for any discrete period during the 
course of this appeal.  The records have been remarkably 
consistent in demonstrating no more than a 70 percent level 
of impairment.  The Board therefore finds that the veteran is 
not entitled to assignment of a rating higher than 70 percent 
rating for any portion of this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007). Although the veteran is currently 
unemployed, as discussed previously, the record shows that he 
retired on account of physical disorders, and that his past 
employment history was influenced by those disorders, rather 
than by psychiatric impairment.  He is in receipt of 
disability benefits from the SSA, but only on the basis of 
physical disability.  His examining physician assigned him a 
GAF score that does not suggest marked interference with 
employability.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

B.  TDIU

Service connection is in effect for the following disorders:  
PTSD, evaluated as 70 percent disabling; low back disability, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  The combined rating for the 
service-connected disorders is 80 percent.  Consequently, the 
veteran meets the threshold schedular criteria for 
consideration of a TDIU.

With respect to the impact of the service-connected disorders 
on employability, the Board notes that the veteran's PTSD 
does appear to interfere with his employment to the extent 
that he is socially isolative with a reported pattern of not 
communicating with most coworkers.  Of far greater impact on 
his employability, however, is his low back disorder.  The 
veteran admittedly retired because of his orthopedic 
disorders, including his back.  The SSA has determined that 
the veteran is disabled primarily on account of the service-
connected back disorder.  Pertinent medical records on file 
show that the back disorder has resulted in multiple 
restrictions on work-related functions, such as standing, 
walking, sitting and lifting.  The Board acknowledges that 
the veteran is obese and has nonservice-connected disorders 
including hypertensive heart disease, bilateral shoulder and 
knee disorders which impact on functioning.  The record shows 
that his service-connected low back disorder nevertheless 
substantially impairs his employability.

Given the above as well as his level of education attainment, 
and resolving reasonable doubt in the veteran's favor, the 
Board concludes that his service-connected disabilities, in 
combination, preclude him from securing or following a 
substantially gainful occupation.  38 U.S.C.A. §  5107(b).  
Entitlement to a TDIU is granted. 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 70 percent disability rating 
for PTSD is granted.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a TDIU is 
granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


